Citation Nr: 9908477	
Decision Date: 03/29/99    Archive Date: 04/06/99

DOCKET NO.  97-05 563	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1943 to 
January 1945.  He died on August [redacted], 1996.  The 
appellant is the surviving spouse of the veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia, which denied a claim by the appellant 
seeking entitlement to service connection for the veteran's 
cause of death.


FINDINGS OF FACT

1.  The veteran's death certificate indicates that his cause 
of death was cardio-pulmonary arrest due to myocardial 
infarction; non-insulin dependent diabetes was a contributing 
condition.

2.  The veteran's sole service-connected disability was 
chronic obstructive pulmonary disease with bronchial asthma.

3.  The appellant has not presented competent evidence that 
the veteran's cardio-pulmonary arrest due to myocardial 
infarction or diabetes mellitus was incurred in or is related 
to his service, nor that his service-connected chronic 
obstructive pulmonary disease with bronchial asthma caused or 
contributed to his death.

4.  The appellant has not presented a plausible claim for 
entitlement to service connection for cause of the veteran's 
death.


CONCLUSION OF LAW

The appellant has not presented a well-grounded claim for 
service connection for the cause of the veteran's death and, 
therefore, there is no statutory duty to assist the appellant 
in developing facts pertinent to this claim.  38 U.S.C.A. § 
5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background
The Board notes at the outset of this decision that when the 
RO rendered its rating decision on this claim, it did not 
specifically determine whether the appellant had met the 
burden of submitting a well-grounded claim, the establishment 
of which is necessary to trigger VA's statutory duty to 
assist in developing facts pertinent to the claim.  38 
U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990); Tirpak v. Derwinski, 2 Vet. App. 609, 610 
(1992); Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  
Instead, the RO first assisted the appellant in developing 
facts pertinent to the claim.  Consequently, the Board will 
consider all the evidence of record, including that resulting 
from VA assistance, in determining whether the appellant's 
claim is well grounded in this case.

In determining whether the appellant is entitled to service 
connection for the veteran's cause of death, the Board must 
first determine whether the claim is well grounded.  The law 
provides that "a person who submits a claim for benefits 
under a law administered by the Secretary shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim for service connection is "a plausible claim, 
one which is meritorious on its own or capable of 
substantiation."  Murphy, 1 Vet. App. at 81.  The claim does 
not need to be conclusive, but it must be accompanied by 
supportive evidence to meet the initial burden put on the  
appellant by § 5107(a).  Tirpak, 2 Vet. App. at 611.  Mere 
allegation or speculation is not enough to make the claim 
well-grounded.  Id.; see Franko v. Brown, 4 Vet. App. 502, 
505  (1993); Grottveit, 5 Vet. App. at 92-93. 

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  Caluza v. Brown, 7 Vet. App. 498, 506  (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996); see also 38 
U.S.C.A. § 1110  (West 1991); 38 C.F.R. 
§ 3.303  (1998).
Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 1991).  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b)  (1998).  Service connection may be granted for any 
disease or injury diagnosed after discharge, when all of the 
evidence establishes that the disease or injury was incurred 
in service.  See 38 C.F.R. § 3.303(d)  (1998).
In general, the death of a veteran will be considered as 
having been due to a service-connected disability when the 
evidence establishes that such disability was either the 
principal or a contributory cause of death.  The issue 
involved will be determined by exercise of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports.  38 U.S.C.A. §§ 1110, 1310  (West 1991); 38 C.F.R. § 
3.312(a)  (1998).  The service-connected disability will be 
considered as the principal (primary) cause of death when 
such disability, singly or jointly with some other condition, 
was the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b)  (1998).  
A contributory cause of  death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)  (1998). 

II.  Evidence

The appellant contends, in essence, that her spouse was a 
veteran who died from a condition related to his service-
connected chronic obstructive pulmonary disease with 
bronchial asthma.  Overall, she believes that she is entitled 
to service connection for the cause of the veteran's death.

The veteran's service medical records indicate that he 
entered active duty with no noted physical defects, except 
for "bronchial complaints."  Cardiovascular status was 
normal.  Records show that the veteran was admitted for 
chronic bronchial asthma and neurocirculatory asthenia in 
December 1944.  Admission records indicate that he had a 
history of asthma since childhood and had had repeated 
attacks of asthma prior to and during service.  The veteran's 
January 1945 separation medical report indicates that he had 
asthma which existed prior to service and was aggravated by 
service.  The examination report indicates that he had a few 
course rhonchi and minimal rales of the right side at the 
time of the examination.  Cardiovascular status was normal.

A May 1945 RO rating decision indicates that the veteran was 
granted entitlement to service connection for bronchial 
asthma.  He was granted a 10 percent disability rating, 
effective January 1945.

A June 1949 VA examination report indicates that, after 
physical examination, the veteran had "asthma, historical, 
mild."  No mention of any cardiovascular problems was made.

A July 1954 VA examination report indicates that the veteran 
had complaints of shortness of breath, as well as acute 
respiratory infections in the wintertime.  Diagnosis was 
"bronchial asthma."  No mention of any cardiovascular 
problems was made.

A February 1972 VA examination report indicates that the 
veteran had continued, increasing complaints of shortness of 
breath and intermittent wheezing.  Diagnosis was chronic 
obstructive pulmonary disease.  X-rays of the chest and lung 
fields were negative.

A March 1972 RO rating decision shows that the veteran was 
granted an increased disability rating for his respiratory 
disorder, classified as chronic obstructive pulmonary 
disease.  A 30 percent rating was assigned.

An October 1972 VA examination report indicates that the 
veteran had considerable chronic obstructive pulmonary 
insufficiency.  Physical examination of the cardiovascular 
system was unremarkable.  Chest X-rays were normal.  An 
electrocardiogram (ECG) was within normal limits.  Diagnosis 
was chronic obstructive pulmonary disease, overweight, and 
history of indigestion, apparently mild.

A November 1972 RO rating decision shows that the veteran was 
granted an increased rating, to 60 percent, for his service-
connected chronic obstructive pulmonary disease with 
bronchial asthma.

Private medical records are dated from December 1974 to April 
1991.  These records show intermittent medical treatment of 
the veteran for various physical ailments, including repeated 
complaints of weakness, shortness of breath, and chest pain.  
A May 1980 private ECG report indicates that there was no 
evidence of acute cardiac disease seen.  An October 1980 
private admission record indicates an impression of 
arteriosclerotic heart disease; chronic obstructive pulmonary 
disease; diabetes mellitus; and depression.  A September 1982 
private admission record reflects that chest X-rays showed 
that the veteran's heart was slightly prominent.  It was 
opined that this condition was due to bronchopneumonia, but 
could possibly be heart failure.

The most recent medical evidence is a VA inpatient record, 
which shows that the veteran was admitted for nursing home 
care from May 1996 to August 1996.  The veteran was 81 years 
old and was admitted due to an inability to care for himself.  
Physical examination revealed that his lungs had some mild 
crackles and decreased breath sounds in the lower base.  The 
heart had a regular rhythm and rate.  A chest X-ray was 
within normal limits.  The record shows that the veteran was 
treated for a toothache.  He was seen for a history of 
glaucoma and for a gastrourinary consultation.  He developed 
aspiration pneumonia during a meal in June 1996, and a 
urinary tract infection in August 1996.  On August [redacted], 
1996, the veteran was noted to be slumped in his wheelchair 
without pulse or respiration; he was pronounced dead at that 
time by a physician.

The veteran's death certificate shows that he died on 
August [redacted], 1996.  The cause of death is reported as 
cardio-pulmonary arrest due to myocardial infarction, with 
non-insulin dependent diabetes listed as a contributing 
condition.

III.  Analysis

In order for her claim to be granted, the appellant must show 
that the veteran's cause of death was related to his service.  
38 U.S.C.A. §§ 1101, 1110 1112, 1113, 1137 (West 1991); 38 
C.F.R. §§ 3.303, 3.307, 3.309(a), 3.312  (1998).  In this 
regard, she asserts that because the veteran's cause of death 
was cardio-pulmonary arrest, his service-connected chronic 
obstructive pulmonary disease with bronchial asthma must have 
caused or contributed to it.

After review of the record, the Board finds no evidence that 
the veteran's service-connected disability caused or 
contributed to his death.  Specifically, the Board notes that 
he was service-connected for chronic obstructive pulmonary 
disease with bronchial asthma.  However, no medical evidence 
in the claims file suggests that his service-connected 
disability was related to his demise.  The death certificate 
shows that his cause of death was cardio-pulmonary arrest due 
to a myocardial infarction.  The record does not suggest that 
his service-connected respiratory disorder was related to his 
myocardial infarction, nor to his diabetes mellitus.  The 
Board also concludes that the veteran's myocardial infarction 
and diabetes mellitus were not incurred in service.  All 
service medical records are negative for any cardiovascular 
diseases or related conditions.  The veteran was first 
diagnosed with arteriosclerotic heart disease and diabetes on 
or about October 1980, approximately 35 years after his 
separation from service.  Prior to that time, chest X-rays 
and other clinical evidence had been normal.

The only evidence of record that suggests a connection 
between the veteran's death and his service are statements 
made by the appellant.  She contends that the veteran's 
service-connected chronic obstructive pulmonary disease with 
bronchial asthma is related to his cardio-pulmonary arrest.  
The Board has carefully considered the appellant's 
statements; however, they are not competent evidence for the 
purpose of a well-grounded claim.  In order to make medical 
conclusions as to the etiology of a disease or disorder, 
medical expertise is required which, in this case, the 
appellant has not been shown to have.  As a result, she 
cannot meet the burden imposed by section 5107(a) as to a 
relationship between the veteran's disability and death and 
service because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

In light of the above, the Board finds that the appellant has 
not met the initial requirement of submitting a well-grounded 
claim.  Thus, her claim for service connection for the 
veteran's cause of death is not well grounded.  Regulations 
affording the appellant the benefit of the doubt, as provided 
by 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102, do not apply 
where the appellant has not submitted a well-grounded claim.  
Holmes v. Brown, 10 Vet. App. 38, 42  (1997).

IV.  Conclusion

The Board has thoroughly reviewed the claims file, but finds 
no evidence of a plausible claim for service connection for 
the veteran's cause of death.  As a result, the claim must be 
denied.  See Boeck v. Brown, 6 Vet. App. 14, 17 (1993) (if a 
claim is not well-grounded, the Board does not have 
jurisdiction to adjudicate it).

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete the application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike the situation 
in Robinette, the appellant has not put the VA on notice of 
the existence of any specific piece of evidence that is 
available and, if submitted, could make the claim well 
grounded.  See also Epps v. Brown, 9 Vet. App. 341 (1996).  
Accordingly, the Board concludes that VA did not fail to meet 
its obligations under 38 U.S.C.A. § 5103(a) (West 1991).

Although the RO did not specifically state that it denied the 
appellant's claim for service connection for the veteran's 
cause of death on the basis that it was not well grounded, 
the Board concludes that this error was not prejudicial to 
the claim.  See Edenfield v. Brown, 8 Vet. App. 384, 390 
(1995).


ORDER

The claim of entitlement to service connection for the cause 
of the veteran's death is denied as not well grounded.



		
	A. BRYANT 
	Member, Board of Veterans' Appeals
